Citation Nr: 0624112	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  99-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a left knee disability.

Entitlement to service connection for a right leg disability.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for thrombophlebitis of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
thrombophlebitis of the left leg is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  A chronic disorder of the right knee was not present in 
service or manifested until years following the veteran's 
separation from active duty, and the veteran's current right 
knee disability is not etiologically related to service.   

2.  A chronic disorder of the left knee was not present in 
service or manifested until years following the veteran's 
separation from active duty, and the veteran's current left 
knee disability is not etiologically related to service.  

3.  The veteran does not have a right leg disability.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Left knee disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Right leg disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claims were initially 
adjudicated before the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter in May 
2005, subsequent to its initial adjudication of the claims.  
Although the originating agency did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that at a 
February 2005 conference with a Decision Review Officer, the 
veteran stated that he received in-service medical treatment 
at Camp Park and Camp Hememe.  A December 2005 records search 
of Port Hememe found that no records pertaining to the 
veteran's claims were present at that location.  The National 
Personnel Records Center (NPRC) determined that the veteran 
had been stationed at Camp Perry, not Camp Park, and a 
records search in response to the veteran's original service 
connection claim in August 1954 yielded records that are 
currently associated with the claims folder.  Neither the 
veteran nor his representative has identified any 
outstanding, available evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  

The Board notes that the veteran was afforded a VA 
examination in February 1999.  Although the examination 
report is adequate with respect to identifying the nature of 
the veteran's knee disorders and the absence of evidence of a 
right leg disability, it is not adequate with respect to the 
etiology of the veteran's current knee disabilities.  In this 
regard, the Board notes that the examiner stated that the 
veteran's right knee sprain was service-connected and failed 
to provide an opinion concerning the etiology of degenerative 
changes of both knees.  The examiner apparently based his 
opinion concerning the etiology of the right knee sprain on 
history provided by the veteran because he did not have an 
opportunity to review the veteran's claims folder or any 
pertinent medical records.  Notwithstanding these 
deficiencies, the Board has determined that another VA 
examination or medical opinion is not required because the 
medical evidence of record is sufficient to decide the 
claims, any medical history linking knee disability to the 
veteran's military service would be based on history the 
Board has determined to be inaccurate, and there is no 
reasonable possibility that such an examination or opinion 
would substantiate either claim.   

Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in December 2005.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

I.  Right and Left Knees

The veteran contends that service connection is warranted for 
right knee disability because it is the result of service 
trauma.  He alleges that service connection is warranted for 
left knee disability because it is due to service trauma or 
secondary to his right knee disability.  

Service medical records show that an X-ray study of the 
veteran's right knee in January 1945 was negative.  The 
report of this study does not indicate why the study was 
performed, nor do service medical records otherwise document 
any complaint, abnormal finding or diagnosis pertaining to 
either knee.  The report of examination for discharge in 
February 1945 indicates that the veteran's knees were found 
to be normal on clinical evaluation.  

The earliest post-service medical evidence of a knee 
disability is the report of a February 1999 VA examination 
performed in response to the veteran's claims.  At that 
examination, the veteran reported injuring his knees after a 
fall on an obstacle course in 1943.  The pertinent diagnoses 
were knee sprain, service connected, and degenerative joint 
disease of both knees.  As noted above, the VA examiner did 
not have an opportunity to review the veteran's claims folder 
or any pertinent medical records.  The opinion linking a knee 
sprain to service was therefore based on history provided by 
the veteran.  

In the Board's opinion, the history reported by the veteran 
for compensation purposes in February 1999, more than 50 
years following his discharge from services, is not reliable.  
Moreover, it is inconsistent with later VA outpatient 
records, which show that the veteran gave a history of right 
knee trauma in 1998 and did not give a history of trauma of 
either knee in service.  The Board also believes that it is 
highly unlikely that none of the medical evidence of record 
dated prior to 1999 would document the presence of a knee 
disorder if the veteran has had chronic knee problems since 
service, as contended.   
 
In view of the normal X-ray findings in service, the normal 
findings on examination for discharge from service, the 
absence of any medical evidence showing that the veteran was 
found to have a disorder of either knee in service or until 
more than 50 years following his discharge from service, and 
the absence of any persuasive medical evidence of a nexus 
between a current knee disability and service, the Board has 
concluded that the preponderance of the evidence is against 
these claims.   


II.  Right Leg

Service medical records are negative for evidence of a right 
leg disorder and show that the veteran's right leg was found 
to be normal on the separation examination.  While the 
veteran complained of right leg weakness and swelling at his 
February 1999 examination, the diagnoses rendered pertained 
to his knees; no diagnosis of a right leg disorder was 
rendered.  In addition, there is no later medical evidence of 
this claimed disability.

In essence the evidence of the current presence of this 
claimed disability is limited to the veteran's own 
statements.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render an opinions requiring medical expertise.  
See Espiritu,  492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right leg disability 
is denied.


REMAND

The veteran is also seeking service connection for 
thrombophlebitis of the left leg.  Service connection for 
this disability was denied in an unappealed rating decision 
of August 1954.  Consequently, new and material evidence is 
required to reopen this claim.  The notice requirements of 
the VCAA are applicable to the veteran's claim to reopen.  
After this case was forwarded to the Board, the Court held 
that because the terms "new" and "material" in a new and 
material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by the VCAA, it is necessary, in most 
cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran has not been 
provided VCAA notice in compliance with this decision.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.  The RO or the AMC should attempt to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
undertake any other indicated 
development.  

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


